t c memo united_states tax_court brian k brinkley petitioner v commissioner of internal revenue respondent docket no filed date william r leighton for petitioner roberta l shumway for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and a dollar_figure penalty under sec_6662 the issues for decision are whether petitioner properly reported all of the income he received in relation to a merger transaction as long-term_capital_gain income and whether he is liable for the penalty unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference one document of the record has been sealed at the request of a nonparty google inc google this sealed document was not required to resolve this case and thus will remain sealed in accordance with sec_7461 and rule a petitioner resided in texas at the time his petition was filed petitioner was one of the founders of zave networks inc zave which conducted business under the name zavers when zave started up in petitioner who holds undergraduate degrees in mathematics computer science and statistics as well as an m b a was hired as an independent_contractor to oversee the technology side of the business he remained a contractor until date when he became a salaried employee as zave’s chief technology officer in addition to monetary compensation petitioner received restricted_stock grants from zave for helping to achieve its technological and economic goals as a founder petitioner initially owned of zave’s stock petitioner made elections under sec_83 with respect to all stock grants issued to him by zave that were not immediately vested however each time investors infused capital into zave petitioner’s interest was diluted and he threatened to leave the company should his interest ever fall below when additional capital was infused into zave in or around late zave in deference to petitioner’s concern agreed to increase his stock ownership by issuing to him restricted_stock grants to facilitate his minimum interest request nevertheless by fall petitioner’s equity_interest in zave had fallen to less than even though he held big_number shares of common stock--big_number of which were not yet vested earlier in google began merger negotiations with zave to acquire the latter as a wholly owned subsidiary merger petitioner did not participate in negotiation of the merger as part of the merger google required that petitioner turn over all his intellectual_property related to zave and become a google employee in explaining the merger to petitioner zave’s chairman of the board_of directors and another director informed him that zave was being sold for dollar_figure million and that his stock holdings were worth approximately dollar_figure petitioner disagreed with the latter amount because in keeping with his desire to have at least a ownership_interest in zave he expected to receive of the cash consideration paid_by google to address his concern zave sent to petitioner a letter agreement dated date letter agreement i under the heading compensation letter agreement i provided that upon completion of the transaction zave would pay petitioner a lump-sum amount equal to i 93rds of the aggregate cash consideration paid_by google less ii the aggregate amount received by petitioner as consideration for all his shares of zave stock petitioner was not comfortable with this language did not sign letter agreement i and asked his accountant mark richter to review it richter had tax attorneys luis de luna and leonard leighton whom richter worked for at that time review letter agreement i de luna and leighton advised petitioner that the use of the term compensation within letter agreement i indicated that the funds he would receive from the merger would be ordinary_income contrary to his objective of having only capital_gain income from the sale of stock petitioner engaged de luna and leighton to negotiate the terms of an agreement with zave on his behalf however while petitioner did inform richter and his tax attorneys that he held some equity_interest in zave he did not disclose to them the number of shares he owned or their approximate value of dollar_figure during negotiations with petitioner’s tax advisers zave sent a modified letter agreement dated date the terms of which petitioner did not accept zave then sent to petitioner a final letter agreement dated date letter agreement ii under the heading consideration letter agreement ii provided that following the merger zave would pay petitioner as consideration dollar_figure of the dollar_figure purchase_price offered by google in exchange for i all of petitioner’s shares warrants and options of zave stock and ii petitioner’s execution of a key_employee offer letter and proprietary information and inventions assignment agreement with google as required in the merger agreement letter agreement ii also provided that petitioner would not be entitled to the consideration except for any amount you would be entitled to receive in exchange for your shares in the absence of this agreement if you do not comply with the terms of the merger agreement under the heading internal_revenue_code compliance including sec_409a letter agreement ii provided that payment from the merger will be subject_to all adjustments tax withholdings if any and escrow as required in the merger agreement you agree that the consideration is to be received by you only at the time s and to the extent of the definitive agreements to be entered into with google inc in the event of a google liquidation event under the heading governing of law and forum letter agreement ii provided that t his agreement and all disputes arising hereunder shall be subject_to governed by and construed in accordance with the laws of the state of kansas petitioner agreed with and accepted letter agreement ii by signing it on date in date petitioner received and read a version of the then-current merger agreement that did not include schedules petitioner however did not consult with richter de luna leighton or any other tax adviser to review the merger agreement schedules of the merger agreement which petitioner did not see identified him as a deferred_compensation recipient again without consulting any_tax adviser petitioner signed a consent of the shareholders assenting to zave’s entering into the merger agreement by signing the consent petitioner agreed to be bound by the terms of the merger agreement and acknowledged that he had had an opportunity to review with his tax advisers the tax consequences of the merger and transactions contemplated by the merger agreement however petitioner did not sign a consent of the deferred compensation recipients that was given to service providers of zave who held stock_options or warrants for zave stock petitioner did execute a key_employee offer letter and proprietary information and inventions assignment agreement employment and assignment agreement wherein he would become a google employee after the merger petitioner would receive from google an annual salary of dollar_figure to be increased to dollar_figure after his relocation a dollar_figure million bonus for staying with google for three years another bonus program that would pay an additional of his salary google stock and other_benefits as a condition of his employment with google petitioner would assign his rights titles and interests in certain zave-related intellectual_property to google on date zave sent a spreadsheet to its payroll company indicating that petitioner was to receive dollar_figure of deferred_compensation from the merger closing the merger closing took place on or around date the total value of petitioner’s stock was determined to be dollar_figure as a result of the merger closing petitioner received dollar_figure and became an employee of google of the total_proceeds of dollar_figure dollar_figure was held in escrow and distributed to petitioner in a later year after the merger closing petitioner received a paycheck showing stock compensation pay of dollar_figure and because of the tax withholdings became aware that zave was treating this amount as ordinary_income petitioner contacted richter and leighton who addressed this matter with de luna while his tax advisers suggested among other things filing a suit against zave to recategorize the ordinary_income characterization petitioner elected not to pursue any formal legal action disputing the characterization of the dollar_figure instead petitioner chose to pursue the matter through correspondence de luna drafted and apparently sent to zave a demand letter dated date outlining his opinion that the transaction at all times was capital in nature but that zave miscast it as ordinary in this letter de luna referenced the letter agreement dated date because he was unaware of letter agreement ii and of petitioner’s execution of it the demand letter stated that zave’s failure to comply with petitioner’s demand would result in petitioner’s filing suit against zave for breach of contract additionally the demand letter stated that petitioner would challenge the tax treatment of zave’s reporting on his federal_income_tax return by providing a detailed explanation as to the egregious and erroneous position taken by zave petitioner never received any response from zave regarding the demand letter and he did not file any suit against zave petitioner had richter prepare hi sec_2011 federal tax_return on his return petitioner reported dollar_figure for wages and with respect to the merger long-term_capital_gain of dollar_figure resulting from a sale price of dollar_figure and a cost_basis of dollar_figure petitioner reported estimated_tax payments of dollar_figure and withholding credits of dollar_figure--even though he had made no estimated_tax payments for and the total amount of federal_income_tax withheld from petitioner for was dollar_figure petitioner chose to report estimated_tax payments of dollar_figure as a way to reclassify the amount that he had determined as having been wrongfully withheld from the dollar_figure shown on hi sec_2011 form_w-2 wage and tax statement as stock compensation pay by zave’s payroll company as part of hi sec_2011 federal tax_return petitioner included form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc on form_4852 petitioner reported amounts different from the form_w-2 including wages of dollar_figure as opposed to dollar_figure on form_w-2 and federal_income_tax withheld of dollar_figure as opposed to dollar_figure he also included an attachment to form_4852 with his explanation that the dollar_figure of stock compensation wages was actually part of the stock purchase and not compensation petitioner also included letter agreement ii emphasizing from it in his explanation that ‘the company will pay you the taxpayer an aggregate amount the consideration equal to three million one hundred thousand dollars dollar_figure of the ninety-three million dollar big_number sic purchase_price offered by google as adjusted in the merger agreement in exchange for i all of your shares warrants and options of the company ’ he further explained that zave’s payroll company had misclassified his stock sale by treating the proceeds as ordinary_income and that he wanted the excess federal_income_tax withheld to be treated as a estimated_tax payment he concluded by stating that he was including form_843 claim_for_refund and request for abatement to request a refund of overpaid medicare taxes opinion petitioner maintains the position he took on hi sec_2011 federal tax_return that the income he received as a result of the merger represented funds derived wholly from the sale of his stock and qualifies for long-term_capital_gain tax treatment respondent acknowledges that petitioner’s sec_83 elections permitted any subsequent appreciation in his zave stock to be taxable as capital_gain and that any gain recognized from the exchange of stock for consideration in an acquisition is capital in nature pursuant to sec_302 - respondent argues that all of petitioner’s merger-based income received in and in excess of the determined value of his zave stock is taxable as ordinary_income generally the taxpayer has the burden of proving that the commissioner’s determinations in a notice_of_deficiency are incorrect rule a 290_us_111 petitioner contends however that pursuant to sec_6201 and sec_7491 respondent should bear the burden_of_proof if a taxpayer asserts a reasonable dispute with respect to an item_of_income reported on an information_return filed by a third party and meets certain other requirements the commissioner bears the burden of producing reasonable and probative evidence in addition to the information_return concerning the deficiency attributable to that item sec_6201 respondent has presented evidence other than the information_return filed by zave as to the character of the income in issue we therefore are not relying on the characterization reported in that information_return if a taxpayer produces credible_evidence to support her or his position as to a factual issue complies with substantiation requirements and cooperates with the secretary with regard to all reasonable requests for information then the burden_of_proof as to that issue shifts to the commissioner sec_7491 see 116_tc_438 as shown below petitioner did not introduce credible_evidence regarding the tax character of the income in issue that merited a shifting of that burden to respondent after consideration of sec_6201 and sec_7491 the burden_of_proof remains with petitioner gain from the sale of a capital_asset such as stock may be given the preferential tax treatment of long-term_capital_gain if certain conditions are met see sec_1 a petitioner’s aim throughout the merger was to reduce his tax_liability by structuring the dollar_figure he would receive as deriving purely from a stock sale and deserving of preferential tax treatment in general tax reduction is an acceptable goal as long as the reduction involves transactions with substance and is by legal means 435_us_561 it does not however enable a taxpayer to ignore relevant information petitioner chose to ignore a lot of relevant information he did not disclose crucial information to his tax advisers including the merger agreement and the shareholder’s consent he disregarded the dollar_figure determined value of his stock and he disregarded zave’s consistent position that treated the balance of the payments as compensation_for services he apparently did not make himself aware of the merger terms between zave and google which reflected the intent of the two parties that generated petitioner’s income in issue--an intent that petitioner would receive both deferred_compensation and capital_gain income from his execution of the employment and assignment agreement and the sale of his zave stock petitioner testified that these terms were unknown to him even though as a shareholder he had consented to be bound by them failing to explain persuasively why the express terms of the merger should be ignored petitioner instead relies heavily on his side contract with zave letter agreement ii even though it incorporates the merger agreement petitioner argues that through letter agreement ii he negotiated a higher share price than other shareholders and that the dollar_figure he received was all consideration for the sale of his zave stock however petitioner has given no persuasive reason why zave with its postmerger funds would be willing to pay more for his stock than its determined value his expressed desire for a share of the company does not establish that his stock was equal in value to or sold for dollar_figure and while petitioner testified that his shares were worth a higher price because zave needed his stock to complete the merger deal he also testified that he was a minority stockholder and his dissent essentially would not have any effect because zave needed only a majority interest moreover letter agreement ii was silent as to a specific amount being paid for the stock instead it provided that to receive the merger-based income from zave petitioner had to fulfill two requirements i he had to sell his stock and ii he had to sign the employment and assignment agreement while petitioner contends that he gave up only one asset of any worth--the zave stock--zave obviously considered his employment and assigns to have considerable value with respect to its merger negotiations and petitioner undermined his own position when he testified that if he had dissented then the merger would most likely not have gone through not because of his stock ownership but because he had to sign over all the intellectual_property and sign on with google still petitioner contends that none of the income in issue was given to him for fulfilling the second requirement because he was so well compensated-- through wages and bonuses and other benefit--by becoming a google employee however his prior or future compensation does not preclude him from having been paid in part for his signing of the employment and assignment agreement on its face letter agreement ii strongly suggests that petitioner’s signing of the employment and assignment agreement was an imperative condition to receive the merger-based income another indication that letter agreement ii was not intended to memorialize a pure stock sale is its internal_revenue_code compliance including sec_409a section sec_409a is titled inclusion in gross_income of deferred_compensation under nonqualified_deferred_compensation_plans while arguing that letter agreement ii is not a deferred_compensation plan petitioner fails to explain why zave and he with his tax advisers negotiated letter agreement ii to include a section referencing sec_409a and to include language like payment will be subject_to all adjustments tax withholdings if any and escrow as required in the merger agreement petitioner also argues that zave misclassified a portion of his merger-based income because it did not know how to handle his particular situation the record strongly suggests that zave did exactly what it intended zave and google not petitioner were the negotiating parties of the merger and agreed to the schedules that listed petitioner as a deferred_compensation recipient when petitioner became aware that zave through the merger terms and through its payroll company treated most of his consideration as deferred_compensation he did not attempt to cure zave’s alleged breach either by requiring zave to reissue a corrected form_w-2 or by pursuing legal recourse against zave in accordance with the governing of law and forum section of letter agreement ii instead petitioner elected only to take amenable action to attempt to correct the situation this action amounted to a single demand letter allegedly being sent to zave which threatened the filing of a legal suit and the challenging of zave’s reporting through an adverse position to be taken on petitioner’s tax_return in the letter de luna referenced the outdated letter agreement dated date because petitioner had not disclosed that he had already executed letter agreement ii the demand letter received no response from zave consequently petitioner chose to use his federal_income_tax return to undo zave’s federal information_return form_w-2 in an attempt to obtain preferential tax treatment yet in his written explanation attached to form_4852 petitioner included only that part of letter agreement ii that referred to the stock sale while omitting the section that referred to the employment and assignment agreement thus petitioner obscured his true tax situation from both his tax advisers and the internal_revenue_service petitioner also claimed estimated_tax payments that he never made to achieve his sought-after tax treatment that he had to fabricate information on his return in order to get this result should have been a clear indicator that what he was doing was improper cf jenkins v commissioner tcmemo_2012_ ruling against a taxpayer whose goal was to have no taxable_income and who attempted to achieve this result by self-preparing revised forms 1099-misc miscellaneous income and form 1099-c cancellation of debt to reflect zero nonemployee compensation and zero cancellation_of_indebtedness_income in the end it appears that petitioner made a decision to receive his merger- based income and his position at google without causing a stir about receiving deferred_compensation he then used hi sec_2011 income_tax return in an attempt to regain his desired preferential tax treatment that he had earlier abandoned by not challenging zave we cannot presume that in an agreement to pay petitioner for completing two requirements zave actually intended for the entire amount to be paid with respect to only one of those requirements the preponderance_of_the_evidence without regard to burden_of_proof is that petitioner received the value of his stock and compensation_for service previously rendered or to be rendered in the future accordingly respondent’s determination on this issue is sustained sec_6662 accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 because we determine that there is a substantial_understatement_of_income_tax we need not address negligence under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties higbee v commissioner t c pincite respondent has satisfied the burden of production by showing that there is a substantial_understatement because the amount of the understatement dollar_figure exceeds of the tax required to be shown on the return dollar_figure and alternatively is greater than dollar_figure once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate--for example by showing that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess her or his proper tax_liability id while reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith such reliance can establish reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs petitioner argues that he relied on professional tax advisers namely his return preparer and tax attorneys to ensure that the capital_gain tax treatment he desired would be achieved while his effort to achieve his desired tax treatment is evident that is not the same thing as making an effort to assess the proper tax_liability petitioner chose to keep from his advisers essential facts such as the amount of stock he owned and the stock’s determined value in comparison to the amount he was receiving and essential documents such as the executed consent of the shareholders and the initial merger agreement it is not reasonable for petitioner to rely on his tax advisers where he had knowingly obscured the complete picture of his tax situation from them additionally the return preparer richter--who prepared the form 4852--did not testify we have no evidence as to the competence and expertise of the preparer and it appears that the preparer relied solely on petitioner’s representations under the circumstances petitioner is not entitled to rely on the preparer see 115_tc_43 aff’d 299_f3d_221 3d cir moreover misrepresenting information on federal tax forms as petitioner did when he reported withheld taxes as estimated_tax payments does not show good-faith effort to reach the proper tax_liability petitioner has failed to prove that he acted with reasonable_cause and in good_faith under sec_6664 we have considered the other arguments of the parties but they are irrelevant unsupported by the record or by authority or without merit to reflect the foregoing decision will be entered for respondent
